Title: To Thomas Jefferson from Henry Moore, 28 October 1808
From: Moore, Henry
To: Jefferson, Thomas


                  
                     Sir,
                     Alexandria 28th. Oct. 1808
                  
                  Your polite attention to those few Letters I have hitherto had the honor of addressing to you, emboldens me once more to request your interference as to the Liberty of two our Citizens; Their names are Michael D. Downs and George Jackson; I have before me not only their regular protections according to the act of Congress Entitled “An Act for the relief and protection of American Seamen” But also other Documents which go to prove Beyond any doubt, that as they have now landed in their native Country, they have a right to claim the protection thereof 
                  On the 30th. day of July 1803 Robert Purviance Collector of the Port of Baltimore granted to Michael D. Downs a protection No. 352—As an American Seaman. He sailed at his last departure from this Country on or about the 29th day of August 1806, in the Brig called the Tuley of New York from Philadelphia bound for Cork in Ireland where he arrived, and proceeding from thence up the streights was taken by some Spanish Gun Boats and carried into Algesiras in Spain, where the said Brig and her Cargo were condemned; his object then was to return home; he was several times Impressed into the British service, but at length met with an opportunity of returning—He states that about Twelve Weeks since he sailed from Liverpool in England, in the Brig called the Rhine commanded by Ninian Thompson which Brig has arrived here,
                  On the 15th of September 1803, David Gelston Collector of New York granted to George Jackson a Protection No. 2466 As an American Seaman—He sailed in the Brig Hector from Beverley in Massachusetts for Marseilles in France, was taken by a Russian Vessel carried into the Island of Tenedos, where the Vessel and Cargo were condemned, the circumstances about his return are the same as in the other case, they now wish their discharge in order that they may return to their Families; The Commander refuses to give it to them. I therefore make this application to you in your Official Capacity, on their behalf, and pray that you will order such steps to be pursued as to procure their discharge.
                  I salute you with the highest respect and Consideration
                  
                     Henry Moore 
                     
                     Attorney at Law
                  
                  
                     The person first named has been in the actual Service of the U.S. as will appear by reference to the Books of the Secretary of the navy
                  
                  
                     H. Moore 
                     
                  
               